The defendants were tried and convicted under an indictment charging that they lived together in a state of adultery or fornication. There was no positive evidence that the parties had ever had sexual intercourse, yet there was shown by the evidence a living together, a going together, and a chain of facts and circumstances from which the jury was amply justified in determining such to have been the case, and a determination to continue the same.
Facts and circumstances which tend to show illicit relations between the parties anterior and subsequent to the period of time relied upon in which the offense was committed are admissible. Whether the uncontroverted evidence in this case failed to show any illicit intercourse between the defendants was a question for the jury, and the refusal of the written charge declaring the *Page 489 
evidence failed to show such was properly refused.
There is no error in the record, and the judgment is affirmed.
Affirmed.